Citation Nr: 0916314	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV) infection, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from September 1988 to May 
1993. 

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2005 rating determination by the above Regional Office 
(RO).


FINDING OF FACT

The Veteran's HIV infection is not manifested by refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss or development of AIDS-related opportunistic infection 
or neoplasm warranting a higher rating.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for HIV-related illness are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic 
Code (DC) 6351 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.


Factual Background and Analysis

Currently, the Veteran's HIV infection is rated as 30 percent 
disabling under DC 6351. 

Under that rating code, a 30 percent rating is appropriate 
where the HIV-related illness results in recurrent 
constitutional symptoms, intermittent diarrhea, and requires 
approved medication(s); or as the minimum rating with T-cell 
count less than 200, or hairy cell leukoplakia, or oral 
candidiasis.  A 60 percent rating is available if there are 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss; or as the minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  Finally, a 100 percent rating is warranted for 
AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems; or an 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions warrants 
a 100 percent evaluation.  38 C.F.R. § 4.88b, DC 6351.

A discharge summary dated in February 2003 shows the Veteran 
was admitted with known HIV infection and what was felt to be 
a community acquired pneumonia.  At that time he had been HIV 
positive for about 12 years and was considered stable.  
Laboratory results were negative for malignancy or 
pneumocystitis.  The Veteran's CD4 count was low at 154, 
however the examiner was unclear whether this was an acute 
drop due to his acute illness or a true progression of the 
disease.  The Veteran resumed his antiretrovirals.  

Subsequent treatment records show that the Veteran had been 
on his current regimen of medication for HIV infection since 
May 2002 and was noted to be stable with a good CD4 count.  
Entries dated between May 2003 and August 2004 contain 
various CD4 counts ranging from 785 to 1104.  These records 
also show the Veteran was treated for episodes of diarrhea in 
September and October of 2003 and that his weight had ranged 
from 228 pounds in April 2003 to 248 pounds in September 
2004.  

In support of his recent claim for increase is a medical 
statement from his private physician dated in September 2004.  
The physician indicated the Veteran had been diagnosed with 
AIDS based on a September 1990 HIV test.  The Veteran's 
history was also significant for a CD4 count of 154 and 
Candida esophagitis in February 2003.  The Veteran has had 
thrombocytopenia, shingles, and pneumonia.

Outpatient records from Baylor Regional Medical Center show 
the Veteran was admitted in June 2005 for complaints of 
shortness of breath and coughing.  His history was 
significant for asthma and HIV.  Although the admitting 
diagnosis was HIV/AIDS with possible pneumonia and hypoxia, 
the Veteran's CD4 count was 800 and his viral load was less 
than 6,000 copies.  Chest X-rays and CT scan showed evidence 
of prior granulomatous disease and mild adenopathy, but no 
evidence of pneumonia.  The clinical impression was acute 
exacerbation of asthma, questionable atypical pneumonia, and 
HIV described as a slow progressor.  The Veteran had been off 
antivirals for five months.  

The Veteran underwent VA examination in April 2006.  While 
the claims file was unavailable for review, the examiner 
noted the Veteran's history of HIV diagnosis in September 
1990 and hospitalization for severe bilateral pneumonia in 
February 2003.  At that time his T-cells had dropped to 150 
and his HIV viral load was significant.  The examiner 
reported the Veteran was diagnosed with AIDS at that point 
and started on antiretroviral therapy.  Over the next three 
years he was hospitalized for pneumonia on three occasions, 
the last time in July 2005.  Recently his viral load was 
80,000 and his T-cell count had varied from 100 to 1,000.  
His current medications included Trizivir, which was a 
combination of antiretroviral drugs.  The Veteran had 
episodic diarrhea, but it was not frequent, continuous, or 
debilitating.  His weight had increased to 261 pounds while 
on steroid injections, but he was able to drop down to his 
current weight of 234.  His current CD4 count was 473 and his 
HIV-PCR was 222, 253.  The clinical impression was AIDS as 
defined by repeated episodes of pneumonia.  

Although the April 2006 VA medical opinion supports the 
Veteran's contention that he has full-blown AIDS, since the 
examiner did not review the claims file, it does not appear 
that he considered all of the relevant evidence concerning 
this appeal, particularly the Veteran's subsequent CD4 
counts, which had returned to normal limits following the 
acute episode of pneumonia in 2003.  Therefore while not 
discounted entirely, the April 2006 opinion is entitled to 
minimal, if any, probative weight in the face of the 
remaining evidentiary record.  An addendum to this opinion 
was obtained in order to address the inadequate VA opinion.  

In October 2006, a VA examiner reviewed the claims folder and 
confirmed the diagnosis of HIV in September 1990.  However, 
at that time because of a normal CD4 count and healthy 
helper/suppressor cell ratio, the Veteran was not started on 
any antiretroviral therapy.  In 2001, he was started on AZT 
and Viramuen because of an increased viral load.  The 
examiner noted there was no record of this information.  In 
February 2003, the Veteran reported hospitalization for 
pneumonia with candida identified as the only organism.  At 
this point because his T-cell had dropped to 150 and there 
was an increase in his viral load he was started on antiviral 
therapy.  Although clinical records do confirm these 
findings, a diagnosis of AIDS was not mentioned.  

The examiner noted the Veteran had been hospitalized in July 
2005 with a fever, but no evidence of an opportunistic 
infection.  Instead he had been treated for a flare-up of 
asthma and possible viral infection.  The examiner also 
referred to VA laboratory studies in April 2006, which showed 
normal kidney function, slightly elevated ALT, a slight 
decrease in platelet count of 130,000, white count of 5,500, 
hemoglobin of 17, and hematocrit of 41.  The Veteran's viral 
load was 220,253 and his CD4 count was 473.  His helper-
suppressor ratio was 0.25 and a HIV-ultrasensitive 
ultrasensitive PCR test was 124 copies per milliliter (normal 
is less than 50).  The examiner noted that the claims file 
mentioned secondhand knowledge of pneumonia, esophageal 
candida, and a CD4 cell count below 200, all of which are 
AIDS-defining conditions.  However there were no 
direct/firsthand accounts available in the claims file, which 
led the examiner to conclude that it was not at least as 
likely as not that the Veteran's HIV-related illness had 
progressed to AIDS.

The Veteran was afforded another VA examination for HIV 
related illnesses in January 2008.  At that time he reported 
that his most recent CD4 count was 430 and his viral load has 
varied from 8,000 to less than 50, the latter in October.  He 
had a gradual weight gain over the past several years from a 
low of 219 pounds to his current weight of 253 pounds.  The 
Veteran was hospitalized in 2007 with pneumonia, but did not 
know the causal organism.  He denied problems with diarrhea.  
His current CD4 count was normal at 865 and his viral load 
was low.  The clinical diagnosis was HIV disease, with no 
evidence of immune deficiency.  A secondary diagnosis was 
exogenous obesity.  The examiner noted the Veteran had two 
episodes of pneumonia in the past two years and continued on 
regular treatment.  

In an addendum to that report, dated in November 2008, the VA 
examiner reviewed the claims file noting that although the 
Veteran was initially diagnosed with pneumonia during a 
period of hospitalization, subsequent testing revealed he did 
not have pneumonia, but rather an exacerbation of asthma.  
The examiner then noted that the Veteran was hospitalized for 
pneumonia in February 2003.  Although at that time candidia 
was present in the respiratory tract, the examiner concluded 
that it was not the likely cause of the pneumonia, but 
instead simply a colonizing organism commonly seen in patient 
taking antibiotics.  The Veteran also reported a herpes 
infection, but there was no indication that it was unusual.  
The examiner stated that he found no records of low CD4 
counts or other evidence of immune deficiency.  Thus, there 
was no change in the original diagnosis submitted.  

Based on the preceding evidence, the criteria for a rating in 
excess of 30 percent for HIV infection have not been met.  
The claim file shows the Veteran was seeing his treating 
physicians on a regular basis and continued to use prescribed 
medications to control his HIV infection.  While he is 
recognized as having a current and chronic HIV infection, he 
does not currently meet the criteria for a diagnosis of AIDS, 
according to the evidence of record.  

The Veteran's CD4 count has remained within normal limits and 
his HIV infection overall appears relatively stable.  While 
he has reported experiencing occasional diarrhea, the Veteran 
does not have pathological weight loss.  Despite weight 
fluctuations from 219 to 261 pounds, the Veteran carries a 
secondary diagnosis of exogenous obesity.  The Board notes 
that a 27-pound weight loss was documented by the April 2006 
VA examiner, however the medical evidence does not indicate 
that this was pathological or related to any HIV disease 
process.  Rather, it appears that the weight loss occurred 
when the Veteran discontinued steroid injections.  Finally, 
neither private nor VA examiners have diagnosed AIDS-related 
opportunistic infections or neoplasms, as would warrant a 60 
percent rating.  Overall, the Veteran's symptoms more nearly 
resemble those required for the current 30 percent 
evaluation, and the criteria for an increased evaluation are 
not met.  38 C.F.R. § 4.7.  The severity of the Veteran's 
disease has remained stable during the pendency of the 
appeal; thus, the application of a staged rating is not 
needed.  See Hart, supra.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's HIV infection.  
Again, the evidence does not establish that this disability, 
alone, causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  Even 
by the Veteran's own admission, the receipt of social 
security disability benefits is based on his back injury.  
See September 2005 Notice of Disagreement.  Moreover, it does 
not establish that the Veteran's HIV necessitates frequent 
periods of hospitalization.  In light of the foregoing, his 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit any evidence and/or information in his 
possession to the RO.  A March 2006 letter informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in a May 
2008 letter which included the criteria for evaluation of 
HIV-related illnesses and an explanation for the decision 
reached.  The claim was readjudicated in a December 2008 
supplemental statement of the case, thereby curing any timely 
defect.  Moreover, the Veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The pertinent 
post-service treatment records are in the claims file, and 
the RO obtained VA medical opinions in October 2006, January 
2008 and November 2008.  As previously noted, the Veteran is 
in receipt of social security disability benefits.  The 
Social Security Administration (SSA) reports are not of 
record; nonetheless, no additional action in this regard is 
needed.  The Veteran has expressly stated that the receipt of 
benefits is based on his back injury.  Thus, it appears that 
all obtainable evidence identified by the Veteran relative to 
the claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  





ORDER

An increased rating in excess of 30 percent for HIV infection 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


